DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 03/01/2022 has been entered and made of record.


Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Withdraws Objection to the Claim
Applicant's arguments see remarks page 6, Para 007-008, filed 03/01/2022, with respect to Claim 1 and 7 have been fully considered and are persuasive.  The objections to the Claim 1 and 7 have been withdrawn. 
Examiner withdraws the previously made rejection.



Claims Objected to, Minor Informalities
Claim 4 is objected to as being in improper form because claim 4, depends from claim 8, not depend from one preceding independent or dependent claim. Because, a multiple dependent claim is a dependent claim which refers back in the alternative to more than one preceding independent or dependent claim. See MPEP § 608.01(n). 
Appropriate correction is required.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US20200057885A1) (hereinafter Rao) and further in view of Li et al. (US20160371535A1)  (hereinafter Li) and further in view of Brewer et al. (US20130266181A1)  (hereinafter Brewer) and further in view of JO et al. (US20160231886A1)  (hereinafter JO).

Regarding Claim 1, Rao meets the limitations as follows: 
A person monitoring system comprising: 
at least one camera; [i.e. one or more imaging devices 108a, 108b, 108c, 108d are provided to capture images of the faces of people who are entering and/or leaving through the entry/exit 104.; Fig. 1-3, Para 0043] and 
a server [i.e. combination of 100 and 502, being any suitable architecture; Fig. 3-6, and associated text, Para 0087-0088] that is communicably connected to the at least one camera [i.e. imaging devices (i.e. cameras) part of system 100 communicably connected to the controller and to server 500; Fig. 3-5, Para 0050-0053]and to a database, [i.e. the database 506 is provided at the EAS server and can be accessed by system controller 110; Fig. 3-6, and associated text, Para 0088] the database including a plurality of face images, the 
wherein the server is configured to, based on reception of detection information of the predetermined event (i.e. EAS alarm) from a gate [i.e. entry/exit 104; Fig. 1-3, and associated text, Para 0038] that regulates passage [i.e. entering or leaving; Para 0043] in response to a detection of the predetermined event, [i.e. EAS alarm is detected; Fig. 4, 7, and associated text, Para 0029-0030, 0048, 0059] 
the first camera is configured to capture an image of the person near the gate when the predetermined event occurs, [When an EAS alarm is detected, facial image information for the person who triggered the alarm is captured by the imaging devices (i.e. cameras) 108a-d mounted on the EAS pedestals which are used to monitor a particular entry or exit of a facility; Fig. 1-6, and associated text, Para 0029-0030, 0037, 0043-0044] and transmit (i.e. communicated), to the server, the face image of the person obtained by cutting out a range (i.e. discerned) having a face of the person from the image of the person, [i.e. information representing a facial image can in some scenarios be communicated to a central server only after a facial image is discerned within a video image and when EAS Tag is detected; Para 
the server is configured to output alarm (i.e. notification alert) information based on the face image [i.e. the facial identification processing performed at the EAS server and if match is found a notification audible or visual alert is generated to inform employee; Fig. 9, and associated text, Para 0070-0071] and a determination result of whether the face image of the person matches any of the plurality of face images registered in the database. [i.e. When there is a sufficient match between biometric data extracted from the facial image and the biometric models stored in the database, a match can be declared. and a person can be "identified" as a known person; Para 0071 and server may communicate the alert information, that includes the image of the person for whom a facial match has been determined, to the computer display and/or smartphone display for the store employee to recognize the person of interest who has been identified; Para 0033, 0072, 0075, and the alert can inform the store clerk that the person is known to have previously triggered an EAS alarm; Para 0029]

in a first case in which the person is a first offender and the determination result indicates that the face image of the person does not match any of the plurality of face images registered in the database, [i.e. at step 916 by determining whether the EAS data 804 indicates that an EAS tag has been detected; Fig. 9, and associated text, Para 0078, and If there is no match for a particular person's face within the database 506; Para 0079] 
Rao does not explicitly disclose the following claim limitations:

… the face image of the person is displayed in the first display area and nothing is displayed in the second display area, and …
However, in the same field of endeavor Li discloses the deficient claim limitations, as follows:
server is configured to, … request a first camera of the at least one camera, [i.e. when server 104 acquires the authentication ID,  server 104 sends a control signal to  activates the camera 107 to capture face images; Para 0116]…

Rao discloses upon detecting an EAS alarm (i.e. predetermined event), camera capturing facial image information of the person who triggered the EAS alarm. Li discloses that upon detection of  ID, server sends a control signal to activates the camera to capture face images, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Rao and Li would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rao add the teachings of Li as above, in order for server controlling the capturing of a facial image. [Li: Para 0116]
Rao and Li do not explicitly disclose the following claim limitations:
… the face image of the person is displayed in the first display area and nothing is displayed in the second display area, and …

… the face image of the person is displayed in the 
Rao discloses capturing the face image of the offender and comparing it with database to determine it is first time offender or a repeat offender and once it is determined that captured face image is face image of the repeat offender (i.e. match found in the database), it will display two images, a  camera captured image as well image identified in the database, on the display device indicating that the these images would be displayed in to two different areas of the display, forming a first display area and second display area.  Rao further discloses determining the face image of the offender does not match with any images in the data base, indicating the first time offender. However,  Rao and Li are silent about displaying the image of the first time offender. Brewer discloses the displaying the image of the offender without checking the database, indicating the first time offender image would be displayed. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to realize that combining the teaching of the Rao, Li and Brewer would result in searching for the offender image in the database and displaying the camera image and matching database image found in to two separate areas on the display and display the camera image when no match found in the database. 

Rao, Li and Brewer do not explicitly disclose the following claim limitations:
…  image … is displayed in the first display area and nothing is displayed in the second display area, and …
However, in the same field of endeavor JO discloses the deficient claim limitations, as follows:
…  image … is displayed in the first display area and nothing is displayed in the second display area, [i.e. the display 100 includes a screen that is partitioned into a first region 110-1 and a second region 110-2, and first MR images are displayed in the first region 110-1 and second MR images are displayed in the second region 110-2, where number of first MR images and second MR images is not limited to a specific number; indicating it may be 1 to N, N being any rational number; Fig. 2, Para 0098, selected series 1-1 143a and 1-2 143x may be enlarged to completely fill the first region 110-1, and is displayed in the first region 110-1; Fig. 10, Para 0149, and  because there is no series corresponding to the series 1-2 143x in the second region 110-2, only a blank image 153x may be displayed in the remaining portion of the second region 110-2; Para 0150, and if only one of the series for the first MR images is selected, only the selected one series may be displayed in the whole first region 110-1; Para 0151, indicating display screen is divided in to two region and one image is display in the first region and if there is no corresponding image found the 2-nd area is left blank] and …
Rao, Li and Brewer combined teaching discloses searching for the offender image in the database and displaying the camera image and matching database image found in to two 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Rao, Li and Brewer add the teachings of JO as above, in order to displaying a blank image in an area of the second region corresponding to the selected first region. [JO: Para 0016]

Regarding Claim 2, Note the Rejection for claim 1, wherein Rao further discloses
The person monitoring system according to claim 1, wherein the server is configured to collate whether or not the face image of the person that matches any of the plurality of face images exists among face images of a plurality of criminals (i.e. offenders) registered in the database in advance, [i.e. database 506 is created by collecting facial image data (e.g. in the form of biometric models) for specific persons who are known to have triggered EAS alarms in the past.; Fig. 7, Para 0056] and output the alarm information based on the face image when the server determines that the face image does not match any of the face images of the plurality of criminals. [i.e. When an active tag is in an EAS detection zone 304 near the entry/exit, the EAS detection system 100 will detect the presence of such tag and will sound an alarm or generate some other suitable EAS response.; Para 0038 and an alarm 426 (e.g. an audible alarm, a visual alarm, or both) which can be activated 

Regarding Claim 3, Note the Rejection for claim 1, wherein Rao further discloses
The person monitoring system according to claim 1, wherein the server is configured to, when the server determines the face image received from the first camera matches the corresponding face image of the plurality of face images registered in the database, output the alarm information in which the face image is associated with the corresponding face image already registered in the database.  [i.e. an alarm 426 (e.g. an audible alarm, a visual alarm, or both) which can be activated when a tag is detected within the EAS detection zone 304.; Para 0052, and  processing performed at the EAS server continues at step 916 by determining whether the EAS data 804 indicates that an EAS tag has been detected, and if a biometric model for a particular person already exists in the database (912: Yes) then the update to the database at 918 can involve modifying the information associated with that record.; Fig. 9, Para 0078, and  If a match is found, then visual match notification is generated.; Para 0071, and  notification can include a captured image of the person for whom a facial match has been determined, and alert information can be communicated by an EAS server to a mobile device (e.g., a smartphone) carried by a store associate.; Para 0072, 0075]

Regarding Claim 5, Note the Rejection for claim 1, wherein Rao further discloses


Regarding Claim 8, Note the Rejection for claim 1, wherein Rao further discloses
The person monitoring system according to claim 1, wherein the server is configured to register the face image in the database in response to the face image of the person not matching any of the plurality of face images registered in the database.  [i.e. If there is no match for a particular person's face within the database 506 (912: No), then in step 918 the updating step will involve creating a new database record. The new database record will include the biometric facial model or data for the particular face which has been captured in association with an EAS tag detection; Fig. 9, and associated text, Para 0079]

Regarding Claim 4, Note the Rejection for claim 1 and 8, wherein Rao further discloses
The person monitoring system according to claim 8, wherein the server is configured to, after outputting the alarm information, when the server receives the face image of the person from a second camera of the at least one camera that captures an image of a place different from the capturing area of the first camera, [i.e. 

Regarding claim 7 and 9, the claim(s) recites analogous limitations to claim 1 and 8 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 7 and 9, Rao, Li, Brewer and JO meet the claim limitations as set forth in claim 1 and 9, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 9; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US20200057885A1) (hereinafter Rao) and further in view of Li et al. (US20160371535A1)  (hereinafter Li) and further in view of Brewer et al. (US20130266181A1)  (hereinafter Brewer) and further in view of JO et al. (US20160231886A1)  (hereinafter JO) and further in view of Landers, Jr. et al. (US10032326B1)  (hereinafter Landers).

Regarding Claim 6, Note the Rejection for claim 1, wherein Rao, Li, Brewer and JO do not explicitly disclose the following claim limitations:
The person monitoring system according to claim 1, wherein the server is configured to receive the detection information including age group information used for permitting a person to pass the gate, analyze an age of the person near the gate based on an image having the person received from the first camera, and collate the age group information included in the detection information with an analysis result of the age of the person near the gate when an analysis result of the age of the person is not satisfied with the age group information.  
However, in the same field of endeavor Landers discloses the deficient claim limitations, as follows:
The person monitoring system according to claim 2, wherein the server is configured to receive the detection information including age group information used for permitting a person to pass the gate, analyze an age of the person near the gate based on an image having the person received from the first camera, and collate the age group information included in the detection information with an analysis result of the age of the person near the gate when an analysis result of the age of the 
Rao, Li, Brewer and JO discloses identifying a person from an image by matching biometric information extracted from an image using any appropriate identification methods. Landers discloses identifying a person from an image by matching biometric information extracted from an image, where one of the biometric information is the age determined by analyzing the image data, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Rao, Li, Brewer, JO and Landers would provide an expected result thereby resulting in the claimed invention.
[Landers: c. 2, l. 17]


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488